DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 16/133,244 in view of Wang et al. (US 2006/0144659 A1). Copending Application No. 16/133,244 teaches the clip assembly having a bar element with first and second clamping arms. Copending Application No. 16/133,244 does not teach the first and second tuned mass dampers. However, Wang teaches first and second tuned mass 
This is a provisional nonstatutory double patenting rejection as copending Application No. 16/133,244 has been allowed but has not been published as a patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2006/0144659 A1).
Referring to Claim 1: Wang discloses a tuned mass damper (5A, 5B) for damping airborne vibrations at at least one rail frequency from a rail (1) generated by movement of wheels over the rail, the rail having a web portion (1c) supported by a foot (1b) thereof, the web portion and the foot defining first and second pockets on opposite first and second sides of the rail (Fig. 3), the tuned mass damper comprising:
at least one damper element (7m1, 7m2, 7m3) comprising a damper element material (Para. [0052]);

the damper element material and the body material being selected and formed such that the tuned mass damper vibrates in response to movement of the wheels over the rail at at least one damper frequency that at least partially interferes with said at least one rail frequency (abstract).

Referring to Claim 2: Wang discloses a tuned mass damper according to claim 1 in which:
the body element (6) includes an outer exterior surface located opposite to the inner exterior surface thereof (Fig. 3); and
the outer exterior surface comprises at least two slots (9) spaced apart from each other by a predetermined distance (Fig. 2) (Para. [0055]).

Referring to Claim 3: Wang discloses a tuned mass damper according to claim 1 in which the body material (6) comprises an elastic material (Para. [0052]).

Referring to Claim 4: Wang discloses a tuned mass damper according to claim 3 in which the elastic material (6) comprises an elastomer (Para. [0052]).

Referring to Claim 5: Wang discloses a tuned mass damper according to claim 1 in which the damper element material (7m1, 7m2, 7m3) comprises an inelastic material (Para. [0052]).

Referring to Claim 6: Wang discloses a tuned mass damper according to claim 5 in which the inelastic material (7m1, 7m2, 7m3) comprises steel (Para. [0052]).

Referring to Claim 7: Wang discloses a tuned mass damper according to claim 1 in which said at least one rail frequency includes respective first and second rail frequencies (abstract) and said at least one damper element comprises:
a first damper element (7m1) formed and located in the body element to vibrate at a first damper frequency that at least partially interferes with the first rail frequency; and
a second damper element (7m2) formed and located in the body element to vibrate at a second damper frequency that at least partially interferes with the second rail frequency (Para. [0051]).

Referring to Claim 8: Wang discloses a tuned mass damper according to claim 1 in which said at least one rail frequency includes a plurality of rail frequencies, said at least one damper element (7m1, 7m2, 7m3) comprises a corresponding number of multiple damper elements, and said at least one damper frequency comprises a corresponding number of multiple damper frequencies, each of said multiple damper elements being formed and located in the body element (6) to vibrate at a selected one of the multiple .

Allowable Subject Matter
Claims 9-19 are subject to a provisional double patenting rejection, as outlined above, but are otherwise allowable over the prior art. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9 and depending claims 10-19, the prior art fails to teach the combination of limitations recited in independent claim 9. More specifically, the prior art fails to teach “the linkage section comprising a curved wall with an opening therein” and a second clamping arm with “a locking portion at least partially receivable in the opening in the curved wall.” The reasons for allowance are similar to those stated in copending Application No. 16/133,244 in the Non-Final Rejection filed 03/25/2021, as copied below.
The most relevant prior art is Ellis et al. (US 6,213,407 B1). Ellis teaches a clip assembly for securing first and second tuned mass dampers (2, 3) to respective first and second sides of a rail (1), the clip assembly comprising: a bar element (8) comprising:
a connector portion (18) extending between first and second ends thereof and formed to be positioned in a predetermined location relative to the rail at least partially under a foot of the rail (Fig. 2);

a linkage section connected with the connector portion at the second end of the connector portion; and
a second clamping arm (9) extending between upper and lower ends thereof, the locking portion being securable to the linkage section, and the upper end being formed for engagement with the second tuned mass damper (3), to urge the second tuned mass damper against the second side of the rail and at least partially downwardly toward the foot (Fig. 2).
However, Ellis fails to teach “the linkage section comprising a curved wall with an opening therein” and a second clamping arm with “a locking portion at least partially receivable in the opening in the curved wall.” Rather, Ellis teaches that the linkage section (18) is flat and inserted into the opening (10) in the second clamping arm (9).
The Examiner finds no obvious reason to modify Ellis with a curved wall at the linkage section and additionally reverse the location of the opening so that the linkage section has the opening and the locking portion of the second clamping arm is inserted into said opening. Such a modification would require improper hindsight reasoning.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617